Citation Nr: 0105732	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Bell's palsy.

2.  Entitlement to a compensable evaluation for ptosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By decision dated in May 1994, the Board denied the 
veteran's claim of entitlement to service connection for 
Bell's palsy.

3.  The evidence associated with the claims file subsequent 
to the May 1994 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.

4.  The veteran's ptosis is productive of no more than slight 
impairment.


CONCLUSIONS OF LAW

1.  The Board's May 1994 decision denying entitlement to 
service connection for Bell's palsy is final.  38 U.S.C.A. 
§ 7104 (West 1991) ; 38 C.F.R. § 20.1100 (2000).

2.  The evidence received since the May 1994 denial is not 
new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
Bell's palsy have not been met.  38 U.S.C.A. §§ 5107, 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).

3.  The criteria for a compensable evaluation for ptosis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8205 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran's claim of entitlement to service connection for 
Bell's palsy has been previously considered and denied by the 
RO and by the Board on numerous occasions.  The RO initially 
denied the veteran's claim for service connection in July 
1948.  Board decisions dated July 1974, May 1980, and March 
1984 confirmed RO findings that the veteran failed to submit 
new and material evidence to reopen his claim.  A Board 
decision dated May 1991 was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
June 1993.  In May 1994, the Board determined that no new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for Bell's palsy.  
The Court upheld this Board decision in May 1995.  In 
December 1998, the RO again found that the veteran had failed 
to submit new and material evidence in support of his claim.  
The veteran completed a substantive appeal of the December 
1998 rating decision.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (2000).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  As the May 1994 Board decision is 
final, the veteran's claim may not be reopened or 
readjudicated by the VA absent the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (2000).  Reviewing a 
final decision based on new and material evidence is 
potentially a several step process.  See Elkins v. West, 12 
Vet. App. 209, 214-19 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  If new and material evidence has been presented, 
the claim is reopened and it must be determined whether VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  If so, the Board may evaluate the merits of the 
claim.  See Winters v. West, 12 Vet. App. 203, 206-7 (1999); 
Winters v. Gober, rev'd on other grounds, No. 99-7108 (Fed. 
Cir. July 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
Board's May 1994 denial included service medical records; 
1967 through 1979 records from the veteran's employer; 1972 
to 1973 VA clinical records; a May 1973 lay statement; a 
September 1973 letter from M. Kollar, M.D.; a December 1973 
VA examination; 1973 to 1977 VA clinical records; a March 
1975 VA hospitalization report; a July 1976 private 
ophthalmologic examination; 1977 to 1979 VA clinical records; 
April and June 1977 private medical records; April 1978 lay 
statements; a May 1978 evaluation by George William Miller, 
M.D.; a June 1978 report from Richard O. Brown, M.D.; a June 
1979 personal hearing transcript; a February 1980 VA 
examination; October 1980 and February 1981 lay statements; a 
May 1981 evaluation by Dr. Brown; August and September 1981 
VA clinical records; an October 1981 VA hospitalization 
report; an August 1983 personal hearing transcript; 1983 to 
1984 VA clinical records; an October 1985 letter from George 
C. Hill, M.D.; February 1986 lay statements; July and August 
1989 records from Hutzel Hospital; an October 1989 letter 
from a VA physician; a March 1990 statement from the 
veteran's son; a February 1991 personal hearing transcript; 
and a December 1993 VA medical expert opinion.

The veteran's service medical records show that he had left 
facial paralysis in June 1945 and was diagnosed with Bell's 
palsy.  The condition was observed to have almost disappeared 
the following month and the medical records contain no 
further complaints or findings.  Medical records from the 
veteran's employer show that he was seen on several occasions 
with left eye complaints, including blepharospasms, 
conjunctivitis, swelling, jumping, and foreign bodies.  VA 
outpatient records reflect treatment for swelling of the left 
upper eyelid in August 1972.  In May and November 1973, the 
veteran presented with left eye complaints, including 
twitching of the left upper eyelid.  However, no neurological 
deficit was found.  A May 1973 statement from the veteran's 
friend indicated that he remembered that the veteran was 
hospitalized in service with a swollen face.  In September 
1973, Dr. Kollar stated that the veteran was recently seen 
twice in his employer's medical clinic due to left eye 
problems.  The VA examination of December 1973 was 
essentially negative and diagnosed the veteran with left 
supraorbital neuralgia.

VA outpatient records dated 1973 through 1977 include 
occasional complaints of swelling of the eyelids, and jumping 
of the eyes.  The veteran was diagnosed with intermittent 
blepharospasm.  During a VA hospitalization in March 1975, 
the veteran complained of automatic closing of his eyes.  An 
ophthalmology consultation diagnosed blepharospasm.  A 
private ophthalmologic examination performed in July 1976 
found a normal left eye.  April and June 1977 private medical 
records show that the veteran was treated for left eye 
swelling and tremor of the eyelids.  In June 1978, Dr. Brown 
reported that the veteran was seen for left eye pain and was 
diagnosed with blepharitis.  In April 1978, two of the 
veteran's former wives and a fellow serviceman stated that 
the veteran had a swollen jaw in service and after service, 
as well as a twitching of the left side of his face.  At a 
personal hearing before the RO in June 1979, the veteran 
testified as to his symptoms in service, his treatment 
following service, and his present symptoms.  VA outpatient 
records from 1977 to 1979 show that the veteran was given 
various diagnoses, including possible dry eye.  A May 1978 
evaluation by Dr. Miller found that the veteran's pupils 
responded slowly to light and that he had some arcus senilis.

The February 1980 VA examination included a normal 
neurological evaluation.  October 1980 and February 1981 
statements from the veteran's fellow servicemen claimed that 
he presently had the same symptoms that he had in service.  
The May 1981 evaluation by Dr. Brown diagnosed the veteran 
with presbyopia and refractive error of both eyes.  VA 
outpatient records in August and September 1981 noted 
complaints of pain and jumping of the left eye, as well as 
sensory changes.  The veteran was admitted to the VA hospital 
in October 1981 with complaints of eye quivering and jumping, 
and numbness about the left eye.  Physical examination found 
horizontal and vertical nystagmus.  A CT scan, brain scan, 
EEG, and EMG were within normal limits except for a showing 
of slight left-sided peripheral vestibular weakness.  In 
August 1983, the veteran testified before the RO that he had 
Bell's palsy in service and that he had the same symptoms 
since that time.  VA outpatient records from 1983 and 1984 
show that the veteran was followed for symptoms including 
chronic swelling of the left upper eyelid and drooping of the 
eyelids.  A September 1983 eye examination was normal and a 
neurology visit in October 1983 noted no facial weakness.  In 
October 1985, Dr. Hill stated that the veteran remained under 
treatment for sequelae related to left-sided Bell's palsy.  
In February 1986, family members and friends of the veteran 
reported that they had seen his facial and eye symptoms.  
Records from Hutzel Hospital in July and August 1989 show 
that the veteran underwent ptosis repair of both eyes.  In 
October 1989, the veteran's VA physician stated that the 
veteran's Bell's palsy had left residual drooping of the 
upper eyelid and that the veteran underwent ptosis repair as 
a result.

In March 1990, the veteran's son submitted a statement that 
discussed the veteran's symptoms.  In February 1991, the 
veteran testified before the Board as to his contentions that 
he should receive service connection for Bell's palsy.  In 
December 1993, a VA medical expert reviewed the claims file 
and offered the opinion that the veteran suffered a temporary 
left idiopathic facial palsy, or Bell's palsy, in service.  
He further stated that swelling of the left eyelid with 
ptosis is not a disorder likely to result from Bell's palsy 
and that bilateral ptosis would not be the result of 
unilateral Bell's palsy.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the Board's May 1994 
denial consists of VA outpatient records from 1982 through 
1989; an October 1989 letter from John M. Ramocki, M.D.; 1986 
to 1998 records from Kresge Eye Institute; an April 1996 VA 
examination; April 1984 and July 1992 records from Henry Ford 
Hospital; 1996 to 1999 VA outpatient records; and a February 
1999 report from Henry Ford Hospital.

The VA clinical records show that the veteran complained of 
jumping of the left eye, left eyelid drooping, and pain and 
swelling of the left side of the face.  Diagnoses included 
nystagmus, temporomandibular jaw disease, and exacerbation of 
left-sided Bell's palsy.  Dr. Ramocki stated that he did not 
believe that the veteran's Bell's palsy would reoccur and 
that the reason for the ptosis surgery was drooping of the 
eyelids on both sides.  Records from Kresge Eye Institute 
dated 1986 to 1998 include diagnoses of ptosis of both eyes, 
glaucoma, cataracts, and blepharitis.  During a VA 
examination in April 1996, the veteran reported poor sight 
and swelling of the left eye.  Physical examination found no 
diplopia or abnormality of muscle function.  The left eye had 
a reduced visual field and both eyes had cortical cataracts 
and nuclear sclerotic cataracts.  A slight ptosis on the left 
side was also present.  The diagnoses were glaucoma of both 
eyes, slight ptosis secondary to Bell's palsy, and decreased 
vision of both eyes secondary to cataracts.  Records from 
Henry Ford Hospital in April 1984 show that the veteran 
complained of drooping eyelids for the past ten years.  He 
was diagnosed with transient oscillopsia, minimal refractive 
error/presbyopia, and lacrimal insufficiency.  In July 1992, 
the veteran complained of swelling and pain of the left 
temporal area and was assessed with cephalgia.  VA outpatient 
records from 1997 through 1999 show that the veteran was 
diagnosed with visually significant cataracts, chronic open 
angle glaucoma, and status post ptosis repair.  He was 
observed to have several medical conditions that would 
contribute to swelling of the face, including 
temporomandibular jaw disease.  A February 1999 examination 
at Henry Ford Hospital diagnosed the veteran with several eye 
problems including chronic open angle glaucoma.

In considering the recently submitted evidence in conjunction 
with the previous evidence, the Board concludes that it is 
cumulative and redundant, and that it need not be considered 
in order to fairly decide the merits of the claim.  The newly 
submitted evidence merely reiterates that the veteran 
continues to be treated for various eye and facial 
disabilities.  The Board acknowledges that the veteran has 
suffered numerous and apparently chronic disorders related to 
his eyesight.  However, the record contains no competent 
medical evidence relating these disorders to his episode of 
Bell's palsy in service.  The evidence of record prior to the 
Board's May 1994 denial showed that the veteran had Bell's 
palsy in service and that, approximately 20 years later, he 
began to have left eye symptomatology.  The preponderance of 
the evidence, however, did not relate the veteran's current 
disabilities to the Bell's palsy in service.

Likewise, the evidence since the Board's May 1994 denial 
shows that the veteran has continued to receive treatment for 
numerous disabilities.  However, no medical evidence relates 
any of these disabilities to his period of active service and 
the record contains no current diagnosis of Bell's palsy.  
The Board acknowledges that the veteran adamantly believes 
that his current eye and facial problems are residuals of 
Bell's palsy.  However, proof of such a relationship must be 
established by medical evidence.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  Accordingly, the Board can find no 
basis under which to reopen the veteran's claim and the 
benefit sought on appeal must be denied.  The Board observes 
that the RO did grant service connection for ptosis based 
upon medical opinion of record and that the evaluation for 
that disability will be discussed below.

Increased Rating

The veteran believes that his ptosis is more disabling than 
presently evaluated.  As to the veteran's claim for an 
increased rating, the Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  Specifically, the VA provided the veteran with a 
timely and comprehensive examination, obtained relevant 
treatment records, and afforded him the opportunity for a 
personal hearing.  Therefore, the VA has fulfilled its duty 
to assist the veteran in developing facts that are pertinent 
to his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000); (to be codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO initially granted service 
connection for ptosis in June 1996 and assigned a 
noncompensable evaluation effective from October 1994.  
Subsequent rating decisions and a January 1998 Board decision 
have confirmed and continued this evaluation.

In relation to the present appeal, a VA examination was 
performed in May 1999.  The veteran reported recent cataract 
and glaucoma surgery of both eyes.  Upon examination, right 
eye uncorrected visual acuity was 20/100 at a distance and 
20/30 near.  Best corrected visual acuity was 20/50 at a 
distance and 20/20 near.  Left eye uncorrected visual acuity 
was 20/60 at a distance and 20/40 near.  Best corrected 
visual acuity was 20/30 at a distance and 20/20 near.  
Objective findings included normal muscle function, no 
diplopia, and clear macula and background.  The veteran had a 
constricted visual field of the right eye and the left eye 
appeared normal.  Intraocular lens implants and 
trabeculotomies were present in both eyes.  Cup to disc ratio 
was recorded as .7 for the right eye and .75 for the left 
eye.  The veteran was diagnosed with glaucoma of both eyes, 
with cataract and glaucoma procedures of both eyes with good 
results.  The examiner noted very mild ptosis, if any, that 
was not disfiguring.

The veteran's ptosis has been assigned a noncompensable 
schedular evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2000).  Under this Diagnostic Code, 
paralysis of the fifth trigeminal cranial nerve warrants a 10 
percent evaluation if incomplete and moderate; 30 percent if 
incomplete and severe; and 50 percent if complete.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8205 (2000).  In addition, 
unilateral or bilateral ptosis may be rated as disfigurement 
if one-half or more of the pupil is obscured.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6019 (2000).  

Based upon the aforementioned evidence, the Board must find 
that a preponderance of the evidence is against a compensable 
evaluation for the veteran's ptosis.  The VA examiner found 
slight, if any, ptosis.  The record contains no evidence of 
moderate incomplete paralysis of the fifth cranial nerve or 
of pupil obscurity.  Rather, the veteran's diminished vision 
has been attributed to diagnoses of cataracts and glaucoma.  
The Board recognizes that the veteran underwent surgery for 
bilateral ptosis in the past; however, the Board must 
consider current symptomatology when determining the 
appropriate disability evaluation.  Where the minimum 
schedular evaluation requires residuals and the rating 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).  
Accordingly, the benefit sought on appeal must be denied.



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for Bell's palsy 
is not reopened.

A compensable evaluation for ptosis is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

